Citation Nr: 1506263	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left leg injury.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to October 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2014, the Veteran and his wife presented sworn testimony during a video hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's left leg disorder is not related to service.  

2.  The Veteran's low back disorder is not related to service.  

3.  The Veteran's peripheral neuropathy is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder are not met.  38 U.S.C.A. §§ 1110 (2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  



2.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110 (2013); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1112, 1110, 1137 (2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated January 2011and April 2011 are of record.  Additionally, the RO has obtained pertinent medical records including the Veteran's STRs and private treatment reports identified by the Veteran.  

The Veteran has not been provided with any VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R.§ 3.159(c)(4)(i).  The Board finds that there is no competent and credible indication that any of the Veteran's claimed conditions are associated with service, and VA therefore has no duty to provide a medical examination.  This is because - as will be explained in more detail in the merits section below - the private medical opinions presented are based on an inaccurate factual predicate. 

Following the 2014 video hearing, the Veteran submitted evidence that he receives benefits from the Social Security Administration (SSA); however, the material submitted does not indicate that the benefits being received is for disability rather than retirement.  Nor is it indicated whether the SSA has records relevant to this appeal.  Although VA has a duty to request potentially relevant records of which it has notice, it is not required to seek out all records that may be in existence, spending unnecessary time and causing undue delay.  As there is no basis to believe that the SSA may have evidence relevant to the appeal, further development thereof is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, certain chronic diseases, such as organic diseases of the nervous system, to include peripheral neuropathy, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include peripheral neuropathy.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.                   38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014). 

Merits

The Veteran is seeking service connection for left leg and low back injuries he claims he suffered in basic training, and peripheral neuropathy he claims are either secondary to his leg and back injuries or a result of chemical or herbicide exposure at Fort Detrick, Maryland.  

Left Leg and Low Back Disorders

At the August 2014 video hearing, the Veteran testified that he injured his leg and back during basic training after falling off a climbing wall.  The Veteran's service treatment records do indicate treatment for a palpable knot in the Veteran's left tibia, negative for phlebitis, in December 1971.  However, X-rays taken at that time were negative and there is no indication of trauma.  The medical professional noted that the Veteran was emotionally upset about his parent's health and seemed depressed exhibiting somatic features.  The Veteran was referred to mental hygiene for further treatment.  On the Veteran's separation medical history the Veteran indicated he had experienced leg cramps while in service.  The Veteran's separation medical examination noted a normal left leg.  Although the Veteran claimed to have injured his back in a fall, there is no indication of any injury, complaints, or treatment for the Veteran's back in the service treatment records.  

At the hearing the Veteran testified that he was diagnosed with back and leg problems in 1992.  Evidence of record indicates the Veteran began seeing            Dr. W. G. S. in 2002 for low back pain and bilateral lower extremity pain.  In a letter dated November 2010, Dr. W. G. S. stated he follows the Veteran for low back pain, sciatica, and disturbance of the skin sensation and that he suspected the Veteran may have peripheral neuropathy.  The doctor opined that the Veteran's claimed service related injury and claimed possible Agent Orange exposure could be contributing to his neurologic presentation.  

Following the hearing, the Veteran submitted a lay statement in which he asserted the fall off the wall during basic training was the source of his current leg and back pain.  The Veteran also submitted a medical opinion from Dr. E. K. dated August 2014 regarding his chronic back pain and his left leg neuropathic radicular pain.  Dr. E. K. opined that is was at least as likely as not that the above conditions were related to service based on the Veteran's subjective medical history and recent imaging studies.  

While it is true that both Dr. W. G. S. and Dr. E. K. were able to observe the Veteran's current medical condition, their opinions concerning the Veteran's current disorders' connection to active duty service are predicated on the Veteran's subjective reports of his medical history.  Therefore, their opinions are not based in evidentiary fact or supported by the Veteran's service treatment records.  As stated above, there is no evidence of any in service traumatic injury to the Veteran's left leg.  Similarly, there no evidence of any in-service injury to the Veteran's back.  Simply put, the Veteran's testimony concerning his claimed in service injury is not supported by the facts in evidence.  Because Dr. W. G. S.'s opinion and Dr. E. K.'s opinion were based on an inaccurate factual premise, and are otherwise unsupported by sufficient rationale, the Board affords them no probative weight.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).   

Turning to the Veteran's assertions concerning the cause of his leg and back disorders, the fall off the obstacle during basic training, the Veteran is competent to report that event as he remembers it.  He is also competent to report the symptoms he suffered, such as pain, following the incident.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran's service treatment records are silent for any complaints relating to any back injury and document only a single medical visit concerning the Veteran's left leg.  That visit indicated an absence of traumatic injury and instead asserted a somatic cause for the Veteran's complaint.  The Veteran did not report any leg or back injury or any residuals thereof to any medical professional, until he 1992, 20 years after the in service incident that the Veteran alleges caused leg and low back injuries.  Although the Veteran appears to sincerely believe his recollection as to what happened in service over 40 years ago concerning a claimed in-service injury, his testimony is at odds with the contemporaneous medical evidence and medical opinion made in December 1971.  Therefore, the Board finds that the Veteran has not been a reliable historian in the context of his claim for left leg and low back disorders. 

Thus, as the Board finds that the Veteran's recollection of in service events are opposed by contemporaneous medical evidence, and that the private medical opinions obtained 38 and 42 years after the Veteran's active duty service were based on an inaccurate factual premise, service connection for left leg and low back disorders is not warranted.  In the absence of any evidence in support thereof, service connection for both a left leg disorder and a low back disorder must be denied.  

In reaching the above conclusions on both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Peripheral Neuropathy

As stated above, the Veteran is seeking service connection for bilateral peripheral neuropathy.  He was diagnosed with neuropathy in 2001 and is followed by Dr. W. G. S. for treatment.  Dr. W. G. S. opined that the Veteran's claimed service related injury and possible Agent Orange exposure could be contributing to his neurologic presentation.  However, the Veteran's service treatment records are silent as to any injury, treatment, or complaint related to peripheral neuropathy.  

Early-onset peripheral neuropathy is a disease associated with herbicide exposure, such as Agent Orange.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For the purposes of these regulations, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  

This does not, however, preclude the Veteran from establishing his entitlement to service connection for proof of peripheral neuropathy with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The Court has specifically held that the provisions set forth in Combee are applicable in cases involving herbicide exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).

On the initial disability claim for low back and left leg disorders in November 2010, the Veteran stated his back and neuropathy prevented him from working.  The Veteran also indicated he was not exposed to herbicides to include Agent Orange.  However, in April 2011 the Veteran submitted a separate claim for peripheral neuropathy associated with Agent Orange exposure.  

In a letter received August 2014, the Veteran stated that his duties at Fort Detrick, Maryland included the care and feeding of rats used in scientific experimentation. The Veteran stated he was required to wear a film badge and his duty station included biohazard areas and areas with restricted access in which he was not allowed.  The Veteran disclosed he did not know what type of testing was conducted at Fort Detrick, Maryland while he was stationed there, and did not assert he was directly exposed to any chemical or herbicide.  

While the Veteran has not Vietnam service, the Department of Defense has registered several locations where herbicides, including Agent Orange, were tested or deployed and Fort Detrick, Maryland is on the list.  (see http://www. publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp#Maryland).  However, the last noted use of herbicides at Fort Detrick was June 1963, seven years before the Veteran arrived.  Additionally, the earliest known complaint or treatment for any neuropathic condition involving the lower extremities by the Veteran was in August 2002, 30 years after the Veteran separated from active duty service and well outside the one year herbicide exposure window.  

As there is no evidence of record the Veteran was exposed to chemicals or herbicides, to include Agent Orange, and there is no evidence of record that peripheral neuropathy manifested to a compensable degree within one year after the Veteran could have potentially been exposed to herbicides, the Board finds that service connection is not warranted on a presumptive or direct basis for peripheral neuropathy due to herbicide exposure.  In the absence of any evidence in support thereof, service connection on a direct basis due to herbicide exposure for peripheral neuropathy must be denied.  

The Board reiterates that peripheral neuropathy while is not specifically listed as a chronic disease subject to presumptive service connection under 38 C.F.R. §§ 3.307(a), 3.309(a), it may be considered an "organic disease of the nervous system," which is listed category of conditions although the specific conditions covered are not defined.  See 38 C.F.R. § 3.309(a).  As stated above, the Veteran's service treatment records are silent as to any injury, complaints, or treatment related to peripheral neuropathy.  The Veteran did not exhibit symptoms of peripheral neuropathy in service and was not diagnosed until 2001, almost 30 years after he separated from active duty service.  Therefore, even if the Veteran's neuropathy were to be considered an organic disease of the nervous system, the Veteran's neuropathy did not manifest in the required time period.  Additionally, as treatment for the condition was not begun until 2001, the required continuity of symptomatology also is not present.  Thus, service connection on a presumptive basis for peripheral neuropathy as a chronic disease is not warranted.  In the absence of any evidence in support thereof, service connection on a presumptive basis for peripheral neuropathy must be denied.  

In addition to claimed herbicide exposure, the Veteran has submitted evidence that suggests his neuropathy could be related to his leg or back disorder and thus, should be service-connected on a secondary basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  As discussed in the section above however, the Veteran's leg and back disorders do not warrant service connection.  Thus, service-connection on a secondary basis for the Veteran's peripheral neuropathy is also not warranted.  In the absence of any evidence in support thereof, service connection on a secondary basis for peripheral neuropathy must be denied.  

In reaching the above conclusion on the issue of peripheral neuropathy, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 
	

ORDER

Entitlement to service connection for residuals of a left leg injury is denied.  

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


